In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Lockman, J.), entered January 5, 1987, which awarded the defendant wife pendente lite, (1) the unallocated sum of $750 per week in maintenance and child support, and (2) an accountant’s fee of $3,000.
Ordered that the order is affirmed, with costs.
On appeal, the plaintiff contends that the pendente lite award of maintenance and child support was excessive. A review of the record, which consists of conflicting affidavits, establishes that the Supreme Court considered all of the relevant factors and that the award made, given the parties’ preseparation standard of living and the plaintiffs alleged financial circumstances, is not excessive (see, Cohen v Cohen, 129 AD2d 550).
Contrary to the plaintiffs contentions, the court did not, upon our review of the record, improvidently exercise its discretion in awarding defendant a $3,000 accountant’s fee (see, Perez v Perez, 131 AD2d 451, 452; Ahern v Ahern, 94 AD2d 53, 58).
Our determination with respect to the court’s pendente lite *568award is to have no bearing on the ultimate award of maintenance, if any, and child support to be made after trial (see, Van Ess v Van Ess, 100 AD2d 848, 849). Finally, we urge the parties to take all necessary steps to bring this matter to trial as soon as is practicable. Mangano, J. P., Bracken, Kooper and Spatt, JJ., concur.